                 Case 3:18-cr-00392-CRB Document 82 Filed 01/02/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ALEXANDRA SHEPARD (CABN 205143)
   Special Assistant United States Attorney
 5
   DAVID WARD (CABN 239504)
 6 Assistant United States Attorney

 7             450 Golden Gate Avenue, Box 36055
               San Francisco, CA 94102-3495
 8             Telephone: (415) 436-7200
               FAX: (415) 436-7234
 9             alexandra.shepard2@usdoj.gov
               david.ward@usdoj.gov
10
     Attorneys for United States of America
11

12                                         UNITED STATES DISTRICT COURT

13                                    NORTHERN DISTRICT OF CALIFORNIA

14                                            SAN FRANCISCO DIVISION

15

16 UNITED STATES OF AMERICA,                           ) NO. CR 18-00392 CRB
                                                       )
17                            Plaintiff,               ) UNITED STATES’ PRETRIAL
          v.                                           ) CONFERENCE STATEMENT
18                                                     )
     NICHOLAS KING BEYER,                              ) Trial Date: January 13, 2020
19                                                     ) Pretrial Date: January 9, 2020
                              Defendant.               ) Time: 2:00 p.m.
20                                                     )
                                                       ) Court: Hon. Charles R. Breyer
21
               Pursuant to Criminal Local Rule 17.1-1(b), the United States respectfully submits the following
22
     Pretrial Statement.
23
        I.        JENCKS, BRADY, AND GIGLIO DISCLOSURE (Crim. L. R. 17.1-1(b)(1–3))
24
               The United States provided a copy of the transcript of the grand jury testimony of potential
25
     witness Department of Veterans Affairs Office of Inspector General Special Agent Nicholas Sanzone,
26
     following the Court’s order on the government’s ex parte application to disclose the transcript.
27

28
     U.S. PRETRIAL STATEMENT
     18-CR-00392 CRB                                    1
                 Case 3:18-cr-00392-CRB Document 82 Filed 01/02/20 Page 2 of 4




 1             The government has provided to defendant copies of all currently available reports of prior

 2 witness statements in its possession. As new reports are obtained, they will be provided to the defense.

 3 The United States believes that it has supplied all materials that may be relevant as Brady material, if

 4 any, and recognizes its obligation to continue to provide any such materials within its possession,

 5 custody, or control. The government also understands its continuing duty to comply with Rule 16 and

 6 will do so.

 7             As of this date, the United States is not aware of any exculpatory material or impeachment

 8 information concerning the witnesses expected to testify in its case-in-chief that would be subject to

 9 disclosure pursuant to Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150
10 (1972), United States v. Bagley, 473 U.S. 667 (1985), and/or United States v. Henthorn, 931 F.2d 29

11 (9th Cir. 1991), that has not already been provided or disclosed to the defense. To the extent the United

12 States obtains any further such information, that information will be provided to the defense.

13             The United States has received reciprocal discovery from the defendant pursuant to Federal Rule

14 of Criminal Procedure 16(b). The United States has not received any witness statements from defendant

15 pursuant to Federal Rule of Criminal Procedure 26.2. The United States requests that defendant be

16 directed to comply with Rule 26.2 as appropriate.

17       II.      STIPULATIONS (Crim. L.R. 17.1-1(b)(4))

18             At present, the parties have not agreed to any stipulations. Any stipulations reached by the

19 parties will be reduced to writing, signed by the parties, filed with the Court, and published to the jury as

20 Trial Exhibits at the appropriate time during trial.

21             Even if the parties do not reach a stipulation regarding the admissibility of certain business

22 records, it will be the United States’ position that they are admissible as self-authenticating records

23 under Rules 803(b), 902(1), 902(2), 902(4), or 902(11). The United States has filed a Notice regarding

24 its intention to seek admission of these records, as required by that rule in order to allow the defendant

25 “a fair opportunity to challenge them.” The government has also filed a motion in limine seeking a

26 pretrial ruling that these records are to be admitted at trial.

27

28
     U.S. PRETRIAL STATEMENT
     18-CR-00392 CRB                                     2
                 Case 3:18-cr-00392-CRB Document 82 Filed 01/02/20 Page 3 of 4




 1      III.      NEED FOR INTERPRETERS (Crim. L.R. 17.1-1(b)(5))

 2             The government does not anticipate requiring interpreters for any of the witnesses it intends on

 3 calling at trial.

 4      IV.       DISMISSAL OF COUNTS AND ELIMINATION OF CERTAIN ISSUES (Crim. L.R.

 5                17.1-1(b)(6))

 6             At this time, the United States is not aware of counts that can be dismissed, although Defendant

 7 has moved to dismiss Counts 2 and 4. Dkt. 50). Other than the parties’ potential stipulations to

 8 testimony, foundational evidentiary issues, or to the admissibility of certain records, the United States is

 9 not aware of other issues that can be eliminated prior to trial.
10      V.        JOINDER/SEVERANCE ISSUES (Crim. L.R. 17.1-1(b)(7))

11             There are no joinder or severance issues.

12      VI.       INFORMANTS/PRIOR CONVICTIONS (Crim. L.R. 17-1(b)(8))

13             The United States will not rely on any “informants.” If applicable, the government will provide

14 information on prior convictions of its witnesses to the defense.

15      VII.      WITNESS LIST (Crim. L.R. 17.1-1(b)(9))

16             The United States is filing its proposed witness list separately.

17      VIII. EXHIBIT LIST (Crim. L.R. 17.1-1(b)(10))

18             The parties intend to meet and confer regarding exhibits, as directed by the Court in its Pretrial

19 Order. The United States will file its witness list separately. Some of the exhibits on the United States’

20 Exhibit List may be used only for the purpose of refreshing the witness’s recollection. The United

21 States may use additional exhibits at trial, such as summary charts, timelines, or business records not

22 received until the time of trial.

23      IX.       OBJECTIONS TO EXHIBITS OR TESTIMONY (Crim. L.R. 17.1-1(b)(11))

24             Defendant has not informed the government of its intent to use any particular exhibits or lay

25 testimony at trial. The government reserves the right to object to such exhibits and testimony.

26 Defendant has provided the government with a disclosure regarding potential expert witness testimony,

27

28
     U.S. PRETRIAL STATEMENT
     18-CR-00392 CRB                                     3
                Case 3:18-cr-00392-CRB Document 82 Filed 01/02/20 Page 4 of 4




 1 and the government filed a motion objecting to the proposed expert testimony on relevance grounds.

 2 Dkt. 69.

 3      X.       LEGAL ISSUES LIKELY TO ARISE AT TRIAL (Crim. L.R. 17.1-1(b)(12))

 4            Other than the issues set forth in the parties’ motions in limine and described in the government’s

 5 motion objecting to the defendant’s proposed expert testimony, Dkt. 69, the government is not aware of

 6 any other significant legal issues likely to arise at trial.

 7      XI.      SCHEDULING OF THE TRIAL AND OF WITNESSES (Crim. L.R. 17.1-1(b)(13)

 8            The government does not have any special requests regarding the scheduling of the trial and

 9 witnesses at this time.
10      XII.     PROPOSED VOIR DIRE AND JURY INSTRUCTIONS (Crim. L.R. 17.1-1(b)(14))

11            The parties jointly filed a proposed voir dire questions. Dkt. 58.

12            The parties’ also jointly filed proposed jury instructions, which contain the elements of the

13 charged offenses and proposed instructions regarding various issues anticipated to arise at trial. Dkt. 62.

14      XIII. ANY OTHER MATTER WHICH MAY TEND TO PROMOTE A FAIR AND

15               EXPEDITIOUS TRIAL (Crim. L.R. 17.1-1(b)(15))

16            The government is not aware of any other matters at this time.

17

18 Dated: January 2, 2020                                          Respectfully submitted,

19
                                                                   DAVID L. ANDERSON
20                                                                 United States Attorney
21

22                                                                         /s/
                                                                   ALEXANDRA J. SHEPARD
23                                                                 Special Assistant United States Attorney
24
                                                                           /s/
25                                                                 DAVID WARD
                                                                   Assistant United States Attorney
26

27

28
     U.S. PRETRIAL STATEMENT
     18-CR-00392 CRB                                    4
